Exhibit 10.2


FLEETWOOD ENTERPRISES, INC.
2007 STOCK INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (this “Agreement”) is made effective as of
September 13, 2007 between FLEETWOOD ENTERPRISES, INC. (the “Company”) and
«FIRST_NAME» «LAST_NAME» (“Participant”), pursuant to the 2007 Stock Incentive
Plan (the “Plan”), which became effective on September 11, 2007.

1.             Incorporation By Reference.  This Agreement is subject in all
respects to the terms and provisions of the Plan, all of which are by this
reference made a part of and incorporated in this Agreement.  Any capitalized
term not defined in this Agreement shall have the meaning ascribed to it in the
Plan.  If and to the extent this Agreement and the Plan conflict, the Plan shall
control.

2.             Grant Of Restricted Stock.  Subject to the limitations set forth
herein and in the Plan, «SHARES_GRANTED» shares of restricted Common Stock (the
“Restricted Stock”) will be issued in the name of Participant, but held in an
electronic account by the Company for Participant’s account, and will not be
transferred to Participant until all vesting conditions have been met as set
forth in Section 3 below.  The Restricted Stock will be restricted by being
subject to vesting and non-transferability provisions as hereafter provided in
this Agreement and shall be subject to such limitations on transfer as are
contained in the Plan, federal and state securities laws or any other
limitations on transferability as may be imposed by the Company.  By accepting
the Restricted Stock, Participant irrevocably agrees on behalf of Participant
and Participant’s successors and permitted assigns to all of the terms and
conditions of the Award as set forth in or pursuant to this Agreement and the
Plan (as such Plan may be amended from time to time).

3.             Vesting.  Subject to Participant’s continued uninterrupted
service for the Company as a director from the date hereof through the relevant
vesting date, and the other conditions set forth in this Agreement and the Plan,
Participant’s rights in and to the Restricted Stock shall become vested on
<<INSERT DATE>>.  The shares subject to that portion of the Restricted Stock
that has not vested are referred to herein as “Unvested Shares.”

4.             Issuance Of Certificates.  In its sole discretion, the
Administrator may cause the Company to issue and deliver to Participant, in the
name of Participant, a certificate representing ownership of the Restricted
Stock.  Each certificate evidencing Unvested Shares will bear a legend to the
effect that such shares are subject to potential forfeiture and may not be sold,
exchanged, transferred, pledged, hypothecated or otherwise disposed of except in
accordance with the terms of this Agreement.

5.             Status of Award.  From and after the date hereof, Participant
will be recorded as a stockholder of the Company with respect to the Restricted
Stock (whether vested or unvested) and shall have all voting rights and rights
to dividends and other distributions with respect to such Restricted Stock
unless and until any such Restricted Stock is forfeited or transferred back to
the Company.

6.             Termination of Employment.  Notwithstanding Section 8(g) of the
Plan, upon Participant’s Retirement or Early Retirement, the vesting of the
Restricted Stock shall immediately cease on the effective date of Retirement or
Early Retirement and all Unvested Shares subject to this Agreement shall be
forfeited by Participant and cancelled and surrendered to the Company without
payment of any consideration.

7.             Section 83(b) Election.  Participant understands and agrees that
the vesting of the Restricted Stock shall constitute compensation income arising
from services performed by Participant for the Company.  Participant understands
that the taxable income recognized by Participant as a result of the


--------------------------------------------------------------------------------


award of Restricted Stock hereunder, and the withholding liability and required
date of withholding with respect thereto, if any, will be affected by a decision
by Participant to make an election pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended (an “83(b) Election”).  Participant understands
and agrees that Participant will have the sole responsibility for determining
whether to make an 83(b) Election with respect to the Restricted Stock and for
properly making such election and filing the election with the relevant taxing
authorities on a timely basis.  Participant will not rely on the Company or any
of its officers, accountants, attorneys or other agents for any advice in
connection with the decision whether to make, or procedures for making, the
83(b) Election and acknowledges that the Company has urged Participant to
consult with Participant’s own tax advisor with respect to the desirability of
and procedures for making an 83(b) Election with respect to the Restricted
Stock, including when the election should be made.  Participant agrees to submit
to the Company a copy of any 83(b) Election with respect to the Restricted Stock
immediately upon filing such election with the relevant taxing authority.


8.             ADMINISTRATOR AUTHORITY.  ANY QUESTION CONCERNING THE
INTERPRETATION OF THIS AGREEMENT OR THE PLAN, ANY ADJUSTMENTS REQUIRED TO BE
MADE UNDER THE PLAN, AND ANY CONTROVERSY THAT MAY ARISE UNDER THE PLAN OR THIS
AGREEMENT SHALL BE DETERMINED BY THE ADMINISTRATOR IN ITS SOLE AND ABSOLUTE
DISCRETION.


9.             TRANSFER RESTRICTIONS.  ANY SALE, TRANSFER, ASSIGNMENT,
ENCUMBRANCE, PLEDGE, HYPOTHECATION, CONVEYANCE IN TRUST, GIFT, TRANSFER BY
BEQUEST, DEVISE OR DESCENT, OR OTHER TRANSFER OR DISPOSITION OF ANY KIND,
WHETHER VOLUNTARY OR BY OPERATION OF LAW, DIRECTLY OR INDIRECTLY, OF UNVESTED
SHARES SHALL BE STRICTLY PROHIBITED AND VOID.


10.          SECURITIES LAW COMPLIANCE.  THE COMPANY MAY IMPOSE SUCH
RESTRICTIONS, CONDITIONS OR LIMITATIONS AS IT DETERMINES APPROPRIATE AS TO THE
TIMING AND MANNER OF ANY RESALES OR OTHER SUBSEQUENT TRANSFERS OF ANY SHARES
ISSUED AS A RESULT OF OR UNDER THIS AGREEMENT, INCLUDING WITHOUT LIMITATION
(I) RESTRICTIONS UNDER AN INSIDER TRADING POLICY, (II) RESTRICTIONS THAT MAY BE
NECESSARY IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, COVERING THE AWARD AND/OR THE SHARES
UNDERLYING THE AWARD AND (III) RESTRICTIONS AS TO THE USE OF A SPECIFIED
BROKERAGE FIRM OR OTHER AGENT FOR SUCH RESALES OR OTHER TRANSFERS.  ANY SALE OF
THE SHARES MUST ALSO COMPLY WITH OTHER APPLICABLE LAWS AND REGULATIONS GOVERNING
THE SALE OF SUCH SHARES. 


11.          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, SHALL BE
BINDING UPON THE SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO AND SHALL BE
SUBJECT TO ALL OF THE TERMS AND PROVISIONS OF THE PLAN, A COPY OF WHICH HAS BEEN
DELIVERED TO PARTICIPANT.

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereof
on the date first above written.

PARTICIPANT:

 

FLEETWOOD ENTERPRISES, INC.

 

 

 

 

 

 

 

 

By:

 

(Signature)

 

 

Elden L. Smith, President

 

 

 

 

 

 

(Printed Name)

 

 

 

 

 

 

 

 

Effective Date: <<September XX, 20XX>>

 

 

 

2


--------------------------------------------------------------------------------